Citation Nr: 0912921	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, diagnosed as pes planus and hallux valgus/bunions.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1977 and from December 1991 to December 1996.  He also has 
eight months of unconfirmed active service between these 
periods of active duty.
 
This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2007 decision, the Board denied the Veteran's 
appeal for entitlement to service connection for a bilateral 
foot disorder, as well as rubella, residuals of a right knee 
disorder and anxiety disorder.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).  

In February 2008, the Veterans Claims Court vacated the 
Board's decision and remanded the case for further 
consideration in accordance with the 38 U.S.C.A. § 1111, 
governing the presumption of soundness.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's 
increased rating claim.  

Specifically, in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Veterans Claims Court held that in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this appeal, the Veteran asserts that he has a bilateral 
foot disorder that substantially manifested itself during his 
last period of active duty from December 1991 to December 
1996.  A VA examination in December 2005 reflects diagnoses 
for two separate disorders -- mild pes planus and hallux 
valgus with bunion formation.  

As an initial matter, as there is no entrance physical 
examination from 1991 available, the presumption of soundness 
must apply for both pes planus and hallux valgus.  Under 
38 U.S.C.A. § 1111, VA may rebut the presumption of soundness 
by showing clear and unmistakable evidence both that a 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003)

To the extent the Veteran claims pes planus, a physical 
examination in July 1988 noted asymptomatic pes planus and 
represents clear and unmistakable evidence that it preceded 
active duty.  However, without the service treatment records, 
the Board is unable to determine whether or not his pes 
planus was aggravated by active duty service.  

While a showing of only mild pes planus at the December 2005 
VA examination may suggest that it was not aggravated by 
active duty service, a private medical opinion dated in March 
2009 reflected that wearing combat boots chronically the 
Veteran's foot disorder beyond the natural progression of the 
disease.  Therefore a VA examination and opinion are required 
in order to clarify the aggravation issue.  
 
To the extent the Veteran claims hallux valgus with bunions, 
there is no clinical evidence of hallux valgus prior to 
December 1991, and the presumption of soundness is conceded.  
Moreover, he has had a diagnosis of hallux valgus since May 
1999.  However, a physician's note in March 2000 indicated 
that a congenital absence of the tibial sesamoid bone 
bilaterally may be contributing to the Veteran's bunion 
formation.

Therefore a VA opinion is also required here in order to 
determine whether his current hallux valgus/bunion 
symptomatology is attributable to active duty service or to 
other intercurrent causes such as the congenital sesamoid 
bone condition.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Bay Pines VAMC for the period 
from February 2006 to the present.  
Associate any evidence obtained with the 
claims folder.

2.  Schedule the Veteran for an 
examination.  The claims file must be 
reviewed in conjunction with such the 
examination, and the examiner must indicate 
that such review occurred.  

The VA examiner should then provide an 
opinion, if ascertainable, as to whether 
the Veteran's pes planus was aggravated 
during or otherwise related to active duty 
service.  

The VA examiner is also asked to provide a 
nexus opinion concerning whether the 
Veteran's hallux valgus is attributable to 
active duty service.  This opinion should 
include a discussion of the impact the 
Veteran's congenital absence of the tibial 
sesamoid bone has on his hallux 
valgus/bunions.  Any opinion offered 
should be accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

